DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on June 26th,2020.
Claims 1-21 are currently pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1st 2020, September 15th 2020,
and December 3rd 2021 was filed. The submission is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US Pub. No. 20160140872).
As per claim 1, Palmer discloses,  A recording system for a vehicle, comprising: a plurality of proximity sensors configured to obtain data indicative of a distance between a vehicle and external objects (Palmer, see at least [Column 5, Lines 22-44] “Video capture devices 114 may include systems for compiling and/or collecting video information, for example, video cameras, digital cameras, analog cameras, still cameras, infrared sensors, and/or other video capture devices 114 that acquire visual output information. Also see [Column 8, Lines 3-36] “In some implementations, a vehicle event may be detected based on, for example, information, output signals, determined parameters, and/or other information related to one or more of acceleration or deceleration, a direction of travel, a vehicle speed, an engine speed (e.g. RPM), a duration of time, a closing distance, a lane departure, a following distance, another vehicle in close proximity, a person in close proximity, an open door or compartment, a geolocation, a collision, an assault on the operator of vehicle 122,”); 
at least one vehicle operation sensor configured to obtain data indicative of how a driver is operating the vehicle (Palmer, see at least [Column 4, Line 63- Column 5 Line 7] “System 100 may be configured to monitor vehicles, equipment, drivers, operators, and/or other information to facilitate reduction of risky behaviors, facilitate coaching and/or training, mitigate damage to a vehicle, and/or for other purposes” and also see at least [Column 6, Lines 9-23]” vehicle environment 124 may include spaces in and around the interior and/or the exterior of vehicle 122. In some implementations, vehicle environment 124 may include spaces in and/or around the interior of vehicle 122, for example, a driver space, passenger space, cargo space and/or other spaces in the interior of vehicle 122”); 
and a controller configured to: obtain input data for a current monitoring period that includes data from the plurality of proximity sensors and the at least one vehicle operation sensor (Palmer, see at least [Column 9, Lines 34-55] “Control component 110 may be configured to trigger vehicle event recording (e.g., recording of visual output information and/or other sensor information associated with a vehicle event) based on vehicle event detection.”); 
utilize a predictive engine to determine whether the input data fulfills a criteria set corresponding to a potential impending vehicle incident (Palmer, see at least figure 6 and [Column 11, Lines 13-36] “Control component 110 may be configured to facilitate storage and/or wireless communication of the vehicle operation information conveyed by the output signals, the visual output information, the information identifying the vehicle event detected by detection component 106, the vehicle event type, the vehicle event data, the review criteria, information from any external resources 116, and/or other information from a period of time that includes at least the vehicle event” also see [Column 8, Lines 59-62] and [Column 10, Lines 46-64] “By way of non-limiting example, visual output information from a video capture device having a rear field of view may be communicated if the vehicle event type is a rear collision.” Examiner notes that control component 110 is able to classify each event type categories (e.g. rare collision or ) and  vehicle event types may be customizable and/or determined by a user.); 
based on the input data the criteria set, commence saving of the input data from the current monitoring period and subsequent monitoring periods in a data set (Palmer, see at least [Column 11, Lines 13-36] “Control component 110 may be configured such that the period of time that includes at least the vehicle event is centered around the specific vehicle event and includes a pre-vehicle event time, the vehicle event, and a post-vehicle event time, wherein the pre-vehicle event time and the post vehicle event time are approximately equal. In some implementations, control component 110 may be configured such that the period of time that includes at least the vehicle event begins with the vehicle event and continues for a post-vehicle event period of time.)”; 
and based on the input data not fulfilling the criteria set, deleting the input data for the current monitoring period (Palmer, see at least [Column 12, Lines 3-20] “Control component 110 may be configured to cause system 100 to continuously buffer visual output information and vehicle operation information which may include, for example, video, audio, sensor, and/or other information. Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup.”).

As per claim 2, Palmer discloses The recording system of claim 1, wherein: the plurality of proximity sensors include an external vehicle camera operable to record images of an environment outside of the vehicle; (Palmer, see at least figure 1 element 114 and [Column 2, Lines 47-61] where Vehicle environment 124 may include spaces in and/or around an interior and/or an exterior of vehicle 122.)  
and as part of commencing saving of the input data, the controller is configured to commence saving images from the external vehicle camera in the data set (Palmer, see at least [Column3, Lines 18-27] “the control component may be configured to facilitate recording of the vehicle event data based on detection of the vehicle event. Vehicle event data may include video, audio, ECM, metadata, GPS, and/or other sensor data for a period of time that lasts from before a given vehicle event starts until after it ends. The period of time for which data is recorded may be determined based on the timing of the vehicle event, the point in time at which the vehicle event is detected, the type of vehicle event, and/or other information.”.)

As per claim 3, Palmer discloses The recording system of claim 1, wherein the controller is configured to complete and cease adding input data to the data set based on occurrence of an exit event (Palmer, see at least [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup).

As per claim 4, Palmer discloses The recording system of claim 3, wherein the criteria set that is fulfilled is based on one or more first parameters, and the exit event is based on one or more second parameters that differ from the one or more first parameters (Palmer, see at least [Column 8, Lines 3-36] “Detection component 106 may detect a vehicle event in real-time, near-real time, and/or other time. In some implementations, vehicle events may have associated predetermined detection criteria. The detection of a vehicle event may be based on one or more determined vehicle event parameters satisfying predetermined criteria.”.)

As per claim 5, Palmer discloses The recording system of claim 3, wherein the predefined criteria set indicates one or more of: an impending collision or near-miss of a collision between the vehicle and a particular one of the external objects an impending rollover or near-miss of a rollover of the vehicle. (Palmer, see at least [Column 8, Lines 3-36] “The detection of a vehicle event may be based on one or more determined vehicle event parameters satisfying predetermined criteria. In some implementations, a vehicle event may be detected based on, for example, information, output signals, determined parameters, and/or other information related to one or more of acceleration or deceleration, a direction of travel, a vehicle speed, an engine speed (e.g. RPM), a duration of time, a closing distance, a lane departure, a following distance, another vehicle in close proximity, a person in close proximity, an open door or compartment, a geolocation, a collision, an assault on the operator of vehicle 122, the loading and unloading of cargo from and onto vehicle 122, a passenger incident, property theft, damage to vehicle 122, operator engagement in unsafe or non-compliant activities, fare payments, a video capture device trigger, and/or other vehicle events related to vehicle 122.”); 

As per claim 6, Palmer discloses The recording system of claim 3,  wherein the potential impending vehicle incident is a potential Collison with a particular one of the external objects (Palmer, see at least [Column 8, Lines 59-62] “By way of a second non-limiting example, detection component 106 may be configured to detect a vehicle event such as a departure from the intended vehicle lane to monitor a potential situation such as a collision”); 
And the exit event comprises a distance between the vehicle and the particular one of the external objects exceeding a predefined distance threshold (Palmer, see at least [Column 8, Lines 3-36] wherein the detection of a vehicle event may be based on one or more determined vehicle event parameters satisfying predetermined criteria such as a closing distance, a lane departure, a following distance, another vehicle in close proximity and person in close proximity.  Examiner notes since the system is able to detected and monitor a vehicle within close proximity it obvious to set a distance threshold from the other vehicle/object to avoid possible collisions.)

As per claim 7, Palmer discloses The recording system of claim 3, wherein the controller is configured to: provide the data set to a post-processing engine after the exit event (Palmer, see at least [Column 11, Lines 13-36] “Control component 110 may be configured such that the period of time that includes at least the vehicle event is centered around the specific vehicle event and includes a pre-vehicle event time, the vehicle event, and a post-vehicle event time, wherein the pre-vehicle event time and the post vehicle event time are approximately equal. In some implementations, control component 110 may be configured such that the period of time that includes at least the vehicle event begins with the vehicle event and continues for a post-vehicle event period of time”); 
and utilize the post-processing engine to determine whether the potential impending vehicle incident occurred (Palmer, see at least [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup.”).

As per claim 8, Palmer discloses The recording system of claim 7, wherein the controller is configured to delete the data set based on the post-processing engine indicating the potential impending vehicle incident did not occur (Palmer, see at least [Column 11, Line 58 – Column 12, Line 3] “Control component 110 may be configured to facilitate temporary electronic storage until the information is communicated to remote computing device 128. Control component 110 may be configured to erase the data temporarily stored in electronic storage 120 responsive to the communication to remote computing device 128.” Also see [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup.”).

As per claim 9, Palmer discloses The recording system of claim 7, wherein the controller is configured to, based on the post-processing engine indicating the potential impending vehicle incident occurred: transmit the data set to a reviewer for confirmation of the vehicle incident (Palmer, see at least [Column 2, Line 62- Column 3, Line 3]” Review criteria may prompt a reviewer to review a vehicle event based on the vehicle event type, the fields of view corresponding to the video capture devices, and/or any other information relevant to the vehicle event. Review criteria may include questions, inquiries, prompts, and/or other review criteria related to the vehicle event. The review criteria may guide a reviewer to review relevant aspects of the vehicle event”); 
based on the reviewer confirming the vehicle incident occurred, preserve the data set in a data set repository for future reference (Palmer, see at least [Column 4, Line 63- Column 5 Line 7] “System 100 may detect and record vehicle events and facilitate review of the vehicle events by a manual reviewer based on the review criteria.” And also see [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory.”); 
and based on the reviewer indicating the vehicle incident did not occur, delete the data set and utilize the data set as training data for the neural network (Palmer, see at least [Column 11, Line 58-Column 12 Line 3] “control component 110 may be configured to facilitate temporary electronic storage of the vehicle information conveyed by the output signals, the visual output information, the vehicle event type, the corresponding fields of view or the video capture devices and/or other information in electronic storage (as described above). Control component 110 may be configured to facilitate temporary electronic storage until the information is communicated to remote computing device 128. Control component 110 may be configured to erase the data temporarily stored in electronic storage 120 responsive to the communication to remote computing device 128.”).

As per claim 10, Palmer discloses The driver monitoring system of claim 1, comprising a controller area network (CAN) bus, wherein the controller is configured to communicate with the plurality of proximity sensors, the at least one vehicle operation sensor, or both, through the CAN bus (Palmer, See at least [Column 20, Lines 45-61] “Remote computing device 128 may facilitate viewing and/or analysis of the information conveyed by the output signals of sensors 112, the visual output information from video capture devices 114, the information determined by processor 102, the information stored by electronic storage 120, information from any external resources 116, and/or other information.”).

As per claim 11, Palmer discloses The driver monitoring system of claim 1, wherein the at least one vehicle operation sensor includes one or more of an acceleration sensor, a steering angle sensor, a braking sensor, and a gyroscope (Palmer, see at least [Column 8, Lines 3-36] “In some implementations, a vehicle event may be detected based on, for example, information, output signals, determined parameters, and/or other information related to one or more of acceleration or deceleration, a direction of travel, a vehicle speed, an engine speed (e.g. RPM), a duration of time, a closing distance, a lane departure, a following distance, another vehicle in close proximity, a person in close proximity”).

As per claim 12, Palmer discloses The recording system of claim 1, wherein the plurality of proximity sensors include one or more of the following types of sensors: Lidar, Rada, ultrasonic, and camera (Palmer, see at least [Column 5, Lines 22-44] “Video capture devices 114 may include systems for compiling and/or collecting video information, for example, video cameras, digital cameras, analog cameras, still cameras, infrared sensors, and/or other video capture devices 114 that acquire visual output information”).

As per claim 13, Palmer discloses The recording system of claim 1, wherein the controller is configured to: commence saving of the input data from the current monitoring period and subsequent monitoring periods in a data set based on a request from an occupant of the vehicle (Palmer, see at least [Column 11, Line 58-Column 12 Line 3] Control component 110 may be configured to erase the data temporarily stored in electronic storage 120 responsive to the communication to remote computing device 128. Examiner notes that computing device 128 can be controlled by an occupant).

As per claim 14, the claim is directed towards a method of recording data for a vehicle that obtains input data for a current mentoring period indicative of a distance between a vehicle and external objects, and input data from at least one vehicle operation sensor that is indicative of how a driver is operating the vehicle. The method can further be utilizing a predictive engine to determine whether the input data fulfills a criteria set corresponding to a potential impending vehicle incident and based on the input data the criteria set, commencing saving of the input data from the current monitoring period and subsequent monitoring periods in a data set; and based on the input data not fulfilling the criteria set, deleting the input data for the current monitoring period, as claimed in claim 1. The cited portion of the references used in the rejections of claim 1 recites the method according to claim 14. Therefore; Claim 14 is rejected under the same rationale used in the rejections of claims 1.

As per claim 15, Palmer discloses The method of claim 14, comprising completing the data set and ceasing adding input data to the data set based on occurrence of an exit event (Palmer, see at least [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup).
As per claim 16, Palmer discloses the method of claim 15, wherein the criteria set that is fulfilled is based on one or more first parameters, and the exit event is based on one or more second parameters that differ from the one or more first parameters (Palmer, see at least [Column 8, Lines 3-36] “Detection component 106 may detect a vehicle event in real-time, near-real time, and/or other time. In some implementations, vehicle events may have associated predetermined detection criteria. The detection of a vehicle event may be based on one or more determined vehicle event parameters satisfying predetermined criteria.”.)

As per claim 17, Palmer discloses The method of claim 15, wherein the predefined criteria set indicates one or more of: an impending collision or near-miss of a collision between the vehicle and a particular one of the external objects an impending rollover or near-miss of a rollover of the vehicle. (Palmer, see at least [Column 8, Lines 3-36] “The detection of a vehicle event may be based on one or more determined vehicle event parameters satisfying predetermined criteria. In some implementations, a vehicle event may be detected based on, for example, information, output signals, determined parameters, and/or other information related to one or more of acceleration or deceleration, a direction of travel, a vehicle speed, an engine speed (e.g. RPM), a duration of time, a closing distance, a lane departure, a following distance, another vehicle in close proximity, a person in close proximity, an open door or compartment, a geolocation, a collision, an assault on the operator of vehicle 122, the loading and unloading of cargo from and onto vehicle 122, a passenger incident, property theft, damage to vehicle 122, operator engagement in unsafe or non-compliant activities, fare payments, a video capture device trigger, and/or other vehicle events related to vehicle 122.”); 

As per claim 18, Palmer discloses The method of claim 15, wherein: the potential impending vehicle incident is a potential collision with a particular one of the external objects (Palmer, see at least [Column 8, Lines 59-62] “By way of a second non-limiting example, detection component 106 may be configured to detect a vehicle event such as a departure from the intended vehicle lane to monitor a potential situation such as a collision”); 
and the exit event comprises a distance between the vehicle and the particular one of the external objects exceeding a predefined distance threshold (Palmer, see at least [Column 8, Lines 3-36] wherein the detection of a vehicle event may be based on one or more determined vehicle event parameters satisfying predetermined criteria such as a closing distance, a lane departure, a following distance, another vehicle in close proximity and person in close proximity.  Examiner notes since the system is able to detected and monitor a vehicle within close proximity it obvious to set a distance threshold from the other vehicle/object to avoid possible collisions.).

Claim 19, Palmer discloses The method of claim 16, comprising: providing the data set to a post-processing engine after the exit event (Palmer, see at least [Column 11, Lines 13-36] “Control component 110 may be configured such that the period of time that includes at least the vehicle event is centered around the specific vehicle event and includes a pre-vehicle event time, the vehicle event, and a post-vehicle event time, wherein the pre-vehicle event time and the post vehicle event time are approximately equal. In some implementations, control component 110 may be configured such that the period of time that includes at least the vehicle event begins with the vehicle event and continues for a post-vehicle event period of time”);
 and utilizing the post-processing engine to determine whether the potential impending vehicle incident occurred (Palmer, see at least [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup.”); 
deleting the data set based on an indication from the post-processing engine indicating the potential impending vehicle incident did not occur (Palmer, see at least [Column 11, Line 58-Column 12 Line 3] “Control component 110 may be configured to facilitate temporary electronic storage until the information is communicated to remote computing device 128. Control component 110 may be configured to erase the data temporarily stored in electronic storage 120 responsive to the communication to remote computing device 128.” Also see [Column 12, Lines 3-20] “Control component 110 may be configured such that once the vehicle event occurs, the buffered data related to the vehicle event is transferred from a volatile to a non-volatile memory. Control component 110 is configured such that a determination is made in real-time as to whether or not the data related to the vehicle event should be offloaded immediately or kept on the device as backup.”); 
and utilizing the data set as training data for the neural network based on the post-processing engine indicating the potential impending vehicle incident occurred. (Palmer, see at least [Column 11, Line 58-Column 12 Line 3] “control component 110 may be configured to facilitate temporary electronic storage of the vehicle information conveyed by the output signals, the visual output information, the vehicle event type, the corresponding fields of view or the video capture devices and/or other information in electronic storage (as described above). Control component 110 may be configured to facilitate temporary electronic storage until the information is communicated to remote computing device 128. Control component 110 may be configured to erase the data temporarily stored in electronic storage 120 responsive to the communication to remote computing device 128.”).

As per claim 20, Palmer discloses The method of claim 19, comprising, based on the post-processing engine indicating the potential impending vehicle incident occurred : transmitting the data set to a reviewer for vehicle incident confirmation; preserving the data set in a data set repository for future reference based on the reviewer indicating confirming the vehicle incident occurred (Palmer, see at least [Column 2, Line 62- Column 3, Line 3]” Review criteria may prompt a reviewer to review a vehicle event based on the vehicle event type, the fields of view corresponding to the video capture devices, and/or any other information relevant to the vehicle event. Review criteria may include questions, inquiries, prompts, and/or other review criteria related to the vehicle event. The review criteria may guide a reviewer to review relevant aspects of the vehicle event”); 
and deleting the data set based on the reviewer indicating the vehicle incident did not occur (Palmer, see at least [Column 11, Line 58-Column 12 Line 3] “control component 110 may be configured to facilitate temporary electronic storage of the vehicle information conveyed by the output signals, the visual output information, the vehicle event type, the corresponding fields of view or the video capture devices and/or other information in electronic storage (as described above). Control component 110 may be configured to facilitate temporary electronic storage until the information is communicated to remote computing device 128. Control component 110 may be configured to erase the data temporarily stored in electronic storage 120 responsive to the communication to remote computing device 128.”).

As per claim 21, the claim is directed towards a recording system for a vehicle having a Ram and non-RAM memory that obtains input data for a current mentoring period indicative of a distance between a vehicle and external objects, and input data from at least one vehicle operation sensor that is indicative of how a driver is operating the vehicle. The method can further be utilizing a predictive engine to determine whether the input data fulfills a criteria set corresponding to a potential impending vehicle incident and based on the input data the criteria set, commencing saving of the input data from the current monitoring period and subsequent monitoring periods in a data set; and based on the input data not fulfilling the criteria set, deleting the input data for the current monitoring period, as claimed in claim 1. The cited portion of the references used in the rejections of claim 1 recites the method according to claim 21. Therefore; Claim 21 is rejected under the same rationale used in the rejections of claims 1.


Response to Arguments
Applicant’s arguments, see Applicants amendment filed on 08/03/2022, with respect to the rejection(s) of claim(s) 1-20 under § 102 and § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Palmer (US Pub. No. 20160140872).

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661